** FORCE ACCOUNT — SCHOOLS ** QUESTION: IS IT LEGAL FOR A SCHOOL DISTRICT BOARD OF A CONSOLIDATED SCHOOL DISTRICT TO PROCEED UNDER THE FORCE ACCOUNT PLAN TO CONSTRUCT A SCHOOL BUILDING? THE SCHOOL DISTRICT OF A CONSOLIDATED SCHOOL DISTRICT MAY ERECT A BUILDING UPON THE FORCE ACCOUNT PLAN, THAT IS, THAT IT MAY ITSELF PURCHASE THE MATERIALS TO BE USED IN THE CONSTRUCTION OF THE BUILDING AND EMPLOY THE NECESSARY LABOR.  IN THIS CONNECTION, HOWEVER, IT IS DEEMED PROPER TO POINT OUT THAT IN PROCEEDING WITH SUCH PROPOSED CONSTRUCTION UNDER THE FORCE ACCOUNT PLAN, THE SCHOOL DISTRICT BOARD WOULD BE OBLIGATED, IN THE LANGUAGE OF THE STATUTE, TO "BUILD * * * SUCH SCHOOLHOUSE AS THE VOTERS OF THE DISTRICT, IN A DISTRICT MEETING, SHALL HAVE AGREED UPON, OUT OF THE FUNDS PROVIDED FOR THAT PURPOSE".  CITE: 70 O.S. 114 [70-114], OPINION NO. MAY 4, 1946 — HAYMES, OPINION NO. MAY 6, 1930 — COLLIER (RICHARD M. HUFF)